Citation Nr: 0329479	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  00-19 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for status post left 
patella tendon repair with degenerative joint disease, 
claimed as secondary to service-connected postoperative right 
patella tendon repair with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1986 to April 1991.  He also served on active duty for 
training from August to December 1983.  This case is before 
the Board of Veterans' Appeals (Board) on appeal from a 
January 2000 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana, which 
denied service connection for a dislocated right shoulder, 
and declined to reopen a claim of service connection for a 
left knee disorder, claimed as secondary to service-connected 
postoperative right patella tendon repair, finding that new 
and material evidence had not been received.  In the same 
decision, the RO denied increased ratings for service-
connected iritis of the left eye and for postoperative right 
patella tendon repair with degenerative joint disease.  In 
his notice of disagreement with the January 2000 decision, 
the veteran limited his appeal to the issues of service 
connection for a dislocated right shoulder and whether new 
and material evidence had been received to reopen a claim of 
service connection for a left knee disorder.  Accordingly, 
these are the only issues before the Board.  The matter of 
entitlement to service connection for residuals of a right 
shoulder injury is addressed in the remand which follows this 
decision.  

The veteran was scheduled for a videoconference hearing in 
January 2003 before a Veterans Law Judge in New Orleans, 
Louisiana, and was given notice of the date and time for the 
hearing.  He failed to appear for the hearing.  


FINDINGS OF FACT

1.  Finding that new and material evidence had not been 
received, an unappealed September 1995 RO decision declined 
to reopen a claim of service connection for a left knee 
disorder that had been previously denied essentially on the 
basis that there was no evidence to support the veteran's 
contention that his left knee disorder was secondary to his 
service-connected right knee disability.  

2.  Evidence received since the September 1995 decision 
either duplicates, or is cumulative to, evidence then of 
record, does not bear directly and substantially on the 
matter of a causal connection between the veteran's left knee 
disorder and his service-connected right knee disability, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the September 1995 decision declining 
to reopen a claim of service connection for a left knee 
disorder is not new and material, and the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law.  
Regulations implementing the VCAA have now been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
service connection issue was addressed on the merits, and 
well-groundedness is not an issue.  In the January 2000 
decision, in a May 2000 statement of the case, and in a 
November 2000 supplemental statement of the case (SSOC), the 
veteran was notified of the evidence necessary to 
substantiate his claims, and of what was of record.  By 
correspondence in June 2001 he was notified of the VCAA and 
how it applied to his claims.  The SSOC clearly cited the 
changes in the law brought about by the VCAA and implementing 
regulations; it explained that VA would make reasonable 
efforts to help the veteran get pertinent evidence, but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although the RO's June 
2001 letter requested that the veteran respond with any new 
evidence in support of his claims within 60 days (a time 
restriction that was recently invalidated), he was further 
notified that evidence submitted within a year from the date 
of that correspondence would be considered; and more than two 
years have passed since then.  See Paralyzed Veterans of 
American v. Secretary of Veterans Affairs, No. 02-7007, -008, 
-7009,- 7010 (Fed. Cir. Sept. 22, 2003) (PVA).  

The RO has obtained the veteran's service medical records and 
all identified records from postservice medical care 
providers, and he has been afforded VA examination.  There is 
no indication that there is any relevant evidence 
outstanding.  Development is complete to the extent possible; 
VA's duties to notify and assist (limited as they are in a 
petition to reopen) are met.  

By an unappealed decision in September 1995, the RO declined 
to reopen a claim of service connection for a postoperative 
left knee disability on the basis that there was neither a 
causal connection between a current left knee disorder and 
service, nor a relation between a current left knee disorder 
and a service-connected right knee disability.  The September 
1995 RO decision is the last final decision of record on the 
claim of service connection for a postoperative left knee 
disability.  

Evidence of record in September 1995 included service medical 
records indicating that the veteran sustained a right knee 
injury in May 1990 while playing basketball.  The diagnosis 
was patella tendon rupture of the right knee.  Surgical 
repair of the right knee patella tendon rupture was performed 
in May 1990.  The service medical records are entirely 
negative for complaints or treatment regarding the veteran's 
left knee.  Service connection for right knee patella tendon 
repair with degenerative joint disease was granted in January 
1995.  

The earliest indication that the veteran sustained a left 
knee injury is a surgical report from a VA medical center 
showing that the veteran underwent surgical repair of a left 
patella tendon rupture in July 1994.  The surgical report 
indicates that the veteran ruptured the left patella tendon 
while playing basketball two days prior to the July 1994 
surgery.  In one medical record, it was noted that he was 
jumping to take a shot when he felt immediate pain and was 
unable to extend his leg.  A July 1994 discharge summary 
indicates that the left knee injury occurred when the veteran 
was attempting to make a rebound, but he was "side-swiped" 
and he felt his knee "pop" while in the air.  He collapsed 
and was unable to stand afterwards, and the left knee began 
to swell immediately.  VA outpatient records dated from July 
to October 1994 reveal follow-up care the veteran received 
subsequent to the left knee patella tendon surgical repair.  

On VA examination in September 1994, it was noted that the 
veteran sustained a right patella tendon rupture in service, 
and that he injured the left knee in July 1994.  He underwent 
rehabilitation of the left knee, but he still experienced 
shooting pains in the knee.  Examination of the left knee 
showed limitation of motion; heat tenderness and swelling of 
the patella; and atrophy.  There was no ligamentous laxity.  
X-rays revealed patellar arthritis with osteophyte formation.  
The diagnosis was bilateral degenerative joint disease of the 
patella, post patellar tendon rupture.

In a July 1995 letter, a private physician reported that he 
saw the veteran for complaints related to both knees.  The 
physician noted that the veteran had a history significant 
for bilateral patellar tendon rupture, with a right knee 
injury in 1990 and a left knee injury in July 1994.  Prior to 
the left knee injury, the veteran apparently played 
basketball often and did other jumping activities.  The 
diagnosis was bilateral repair of patellar tendon ruptures of 
both knees; patellofemoral arthrosis of both knees; and right 
knee patellar alta.  

Evidence received subsequent to the September 1995 decision 
is as follows:  

?	Copies of the VA outpatient records that document 
follow-up care given to the veteran between July and 
October 1994 subsequent to the left knee patella tendon 
repair in July 1994.  

?	A December 1999 report of VA examination that notes the 
veteran sustained a ruptured patellar tendon and 
underwent repair of same while on active duty in 1990.  
Also noted was the 1994 rupture of the left patellar 
tendon.  The diagnosis was patellofemoral arthritis of 
both knees, much worse on the right; status post 
patellae tendon repair bilaterally.  
?	VA outpatient records dated from June 2000 to July 2001, 
showing additional treatment of the veteran for knee 
problems.  Regarding the left knee, diagnoses included, 
in part, arthralgia and tendonitis.  The records 
indicate varying degrees of improvement, as well as 
progressive worsening, of the left knee disorder.  They 
are negative for clinical findings of a causal 
connection between the left and right knee disorders.  

?	Written statements from the veteran reiterating his 
contention that service connection is warranted for his 
left knee disability because it is secondary to the 
service-connected right knee disability.  The record 
reflects that in response to RO requests for additional 
evidence in support of his claim, the veteran furnished 
copies of VA outpatient records already of record and 
considered by the RO.  

As noted above, the veteran's claim of service connection for 
a left knee disorder, was last previously denied in September 
1995.  The veteran was properly notified of that decision and 
of his appellate rights.  He did not appeal it.  Accordingly, 
it is final.  38 U.S.C.A. § 7105.  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  id.  

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).  [An amended version of 38 C.F.R. § 
3.156(a) is effective only for petitions to reopen filed on 
or after August 29, 2001.  Here, the petition to reopen was 
filed in 1999, and the new definition does not apply.]

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The U.S. Court of Appeals for Veterans Claims has held that 
the newly presented evidence need not be probative of all the 
elements required to award the claim but that the evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In the circumstances of this case, as service connection for 
a left knee disorder was previously denied based on a finding 
that there is no connection between a current left knee 
disorder and a service-connected right knee disability, for 
new evidence to be material, it would have to tend to show 
that there is such a link.

Copies of VA outpatient records showing treatment the veteran 
received between July and October 1994 after surgery was 
performed to repair a left knee patella tendon rupture, were 
considered prior to the RO's September 1995 decision.  
Photocopies of those outpatient records are merely duplicate 
evidence, and not "new."  

Additional medical evidence reflecting VA outpatient 
treatment through July 2001 is "new" in the sense that the 
RO did not have it to review when issuing the September 1995 
decision.  However, such medical records simply tend to 
establish that the veteran has current left knee disorder, a 
fact not in dispute.  This evidence thus is cumulative, and 
not material.

Regarding the contentions of the veteran that he has a 
current left knee disability that is secondary to his 
service-connected right knee disability, he is a layperson, 
and his opinion in this matter is not competent evidence, as 
opinions regarding medical nexus require medical expertise.  

The Board finds that no item of additional evidence received 
subsequent to the RO's September 1995 decision bears directly 
and substantially upon the specific matter at hand, i.e., 
whether a current left knee disability is related to a 
service-connected right knee disability.  Hence, the 
additional evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim; 
is not new and material; and the claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for status 
post left patella tendon repair, with degenerative joint 
disease, claimed as secondary to service-connected 
postoperative right patella tendon repair, is denied.


REMAND

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
service medical records reveal that the veteran suffered an 
injury to his right shoulder in April 1989 when he fell while 
playing softball.  He reported to service medical personnel 
that he could barely move his right arm.  Clinical 
examination showed that the right shoulder was not swollen, 
and there was full range of motion passively.  X-rays were 
negative for any bone or ligament deformity.  The diagnosis 
was "shoulder injury," and he was treated with Tylenol.  

On VA examination in December 1999, the veteran complained of 
right shoulder pain, and reported that his right shoulder was 
dislocated in 1988 or 1989 and then reduced.  He stated that 
it was again dislocated and reduced in 1998.  There was 
questionable tenderness in and around the right shoulder 
area.  X-rays were normal and showed no evidence of fracture 
or dislocation.  The diagnosis, in pertinent part, was 
"dislocating right shoulder, minimal problem at the present 
time."  

A February 2000 VA outpatient record shows that the veteran 
complained of constant and sharp right shoulder pain brought 
on by lifting heavy objects or reaching over his head, since 
December 1998.  He stated that he dislocated his right 
shoulder once in 1989 while playing baseball, and again in 
1998 while throwing a punch in a fight.  Clinical evaluation 
of the right shoulder revealed limited range of active and 
passive motion.  The diagnosis was rotator cuff tendonitis.  
X-rays taken in June 2000 revealed no evidence of fracture or 
dislocation, and the visualized bones, joints, and soft 
tissues were unremarkable.  The impression was "essentially 
negative right shoulder study."  

A May 2001 outpatient report indicates continued complaints 
of recurrent right shoulder dislocation.  The veteran 
reported that he dislocated it twice in the last two weeks 
while playing basketball, and had reduced the dislocations 
himself.  The diagnosis was "recurrent dislocation of 
[right] shoulder, [rule out] rotator cuff repair."  Magnetic 
resonance imaging in July 2001 resulted in a finding of mild 
tendinosis.  The diagnosis was suggestion of a tear of the 
anterior labrum; mild osteoarthritis of the right 
acromioclavicular joint with mild hypertrophic spurring, more 
superior than inferior, possibly causing mild shoulder 
impingement syndrome; and small foci of slightly increased 
signal in the tendon of the supraspinatus muscle, possibly 
indicating tendinopathy related to should impingement 
syndrome, without evidence of rotator cuff tear.  

The record does not show that a medical opinion has been 
requested to ascertain whether the right shoulder disorder 
noted in the postservice medical evidence is related to the 
veteran's right shoulder injury in service.  In light of the 
medical evidence outlined above, and to assure a full and 
fair adjudication of the veteran's claim for service 
connection for residuals of a right shoulder injury, further 
development of medical evidence is needed.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination in an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
right shoulder disorder(s) from July 2001 
to the present, then obtain records of 
such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain any reports of VA 
treatment (not already of record).  

2.  The RO should then arrange for a VA 
orthopedic examination to determine 
whether the veteran has a right shoulder 
disorder that resulted from an injury in 
service (or whether any such disorder is 
due to other etiology).  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should ask the 
veteran to describe the nature of any in-
service right shoulder injury(ies).  
Based on review of the record and 
examination of the veteran, the examiner 
should provide a diagnosis for any 
current right shoulder disorder the 
veteran has, and opine whether such right 
shoulder disorder is, at least as likely 
as not, related to and/or consistent with 
the type of in-service right shoulder 
injury the veteran describes occurred in 
1989.  The examiner must explain the 
rationale for the opinions given.

3.  The RO should also determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then review 
the claim of service connection for 
residuals of a right shoulder injury in 
light of all evidence added to the record 
since their last previous review of the 
claim.  If it remains denied, the RO 
should provide the veteran and his 
representative an appropriate SSOC, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



